Exhibit 10.1

AMENDMENT NO. 1

TO THE

CAESARS ENTERTAINMENT CORPORATION

2012 PERFORMANCE INCENTIVE PLAN

This Amendment No. 1 (“Amendment”) to the Caesars Entertainment Corporation 2012
Performance Incentive Plan (the “Plan”), is adopted by Caesars Entertainment
Corporation, a Delaware corporation (the “Company”). Capitalized terms used in
this Amendment and not otherwise defined shall have the same meanings assigned
to them in the Plan.

RECITALS

A. Section 4.2 of the Plan provides that the maximum number of shares of Common
Stock that may be issued or transferred pursuant to options and stock
appreciation rights during any calendar year to any individual is 3,433,509
shares of Common Stock.

B. Section 8.6 of the Plan provides that the Board of Directors of the Company
(the “Board”) may amend or modify the Plan at any time, provided, however, that
to the extent necessary to comply with any applicable law, the Company must
obtain stockholder approval of any Plan amendment as required.

C. The Board believes it to be in the best interests of the Company and its
stockholders to amend the Plan to increase the maximum number of shares of
Common Stock that may be issued or transferred pursuant to options and stock
appreciation rights during any calendar year to any individual, pursuant to
Section 4.2 of the Plan, subject to approval by the stockholders of the Company.

AMENDMENT

1. Subject to approval by the stockholders of the Company, Section 4.2 of the
Plan is hereby amended by striking “3,433,509” and replacing it with
“6,500,000”.

2. Except as otherwise expressly set forth in this Amendment, all other
Articles, Sections, terms and conditions of the Plan remain unchanged and in
full force and effect.

**************************************

I hereby certify that this Amendment was duly adopted by the Executive Committee
of the Board of Directors of Caesars Entertainment Corporation on July 23, 2012.
I hereby certify that this Amendment was duly adopted by the stockholders of
Caesars Entertainment Corporation by written consent on July 23, 2012.

Executed this 24th day of July, 2012.

 

CAESARS ENTERTAINMENT CORPORATION /S/ MICHAEL D. COHEN

Michael D. Cohen

Senior Vice President, Deputy General Counsel and Corporate Secretary